In an action for a declaratory judgment, defendant Citibank, N. A., appeals from an order of the Supreme Court, Richmond County (Rubin, J.), dated June 10, 1981, which denied its motion for summary judgment dismissing the complaint. Order reversed, on the law, with $50 costs and disbursements, motion for summary judgment granted, and it is declared that the agreement in question does not provide for a credit against, or reduction of, plaintiff’s indebtedness of the mortgage principal. The modification agreement in question is unambiguous and complete. It is susceptible to unequivocal interpretation on its own terms, leaving no questions of fact on the record. The underlying agreements make it clear that the credits of $517 for each of the first 90 sewer connections are credits against the release price and are not credits against the mortgage principal. Summary judgment for Citibank, N. A., is thus appropriate. (See Mallad Constr. Corp. v County Fed. Sav. & Loan Assn., 32 NY2d 285, 291.) Gulotta, J. P., Thompson, Brown and Niehoff, JJ., concur.